In a support proceeding, the appeal, as limited by appellants brief, is from so much of an order of the Family Court, Richmond County, dated August 3, 1973, as directed appellant to make weekly support payments. Order modified, on the facts, by substituting “ $60 ” for the weekly allowance made therein. As so modified, order affirmed insofar as appealed from, without costs. Under the circumstances of this matter, the award was excessive to the extent indicated herein. Hopkins, Acting P. J., Shapiro, Christ, Brennan and Benjamin, JJ., concur.